        Case 3:19-cv-08235-RS Document 14 Filed 01/24/20 Page 1 of 5



 1   Tionna Dolin (SBN 299010)
 2
     e-mail: tdolin@slpattorney.com
     STRATEGIC LEGAL PRACTICES
 3   A PROFESSIONAL CORPORATION
 4
     1840 Century Park East, Suite 430
     Los Angeles, CA 90067
 5   Telephone: (310) 929-4900
 6
     Facsimile: (310) 943-3838

 7   Hallen David Rosner (SBN 109740)
 8
     e-mail: hal@rbblawgroup.com
     ROSNER, BARRY & BABBIT, LLP
 9   10085 Carroll Canyon Road, Suite 100
10
     San Diego, CA 92131
     Telephone: (858) 348-1005
11   Facsimile: (858) 348-1150
12
     Attorneys for Plaintiff,
13   KOLJA SCHLUETTER
14
                         UNITED STATES DISTRICT COURT
15
                      NORTHERN DISTRICT OF CALIFORNIA
16

17
                                            Case No. 3:19-CV-08235
18   KOLJA SCHLUETTER,
19              Plaintiff,                  OPPOSITION TO TESLA
                                            MOTORS, INC’S MOTION TO
20    vs.                                   COMPEL BINDING
                                            ARBITRATION
21

22   TESLA, INC. d/b/a TESLA MOTORS, Courtroom: 3
23   INC.; and DOES 1 through 10, inclusive, Judge: Hon. Richard Seeborg
                                             Date:  February 6, 2020
                 Defendants.                 Time:  1:30 p.m
24

25

26

27

28

            OPPOSITION TO TESLA MOTORS, INC’S MOTION TO COMPEL BINDING
                                   ARBITRATION
            Case 3:19-cv-08235-RS Document 14 Filed 01/24/20 Page 2 of 5



 1            This opposition was originally filed on January 9, 2020 in connection with
 2   Defendant Tesla’s First Notice of Motion to Compel Binding Arbitration set for
 3   for hearing in Courtroom 2, with Magistrate Judge Virginia K. DeMarchi. Per the
 4   subsequent transfer of the matter and Second Notice of Motion resetting the
 5   hearing for February 6, 2020 in Courtroom 3 with Judge Richard Seeborg, this
 6   opposition is being re-filed to be heard before the Honorable Judge Richard
 7   Seeborg.
 8   I. PLAINTIFF AGREES TO ARBITRATION

 9            Plaintiff agrees to arbitration before JAMS. Plaintiff requested Defendant

10
     agree to JAMS in an email sent January 6, 2020. To date there has been no
     agreement to this request. Please see Dolin declaration.
11
     II. THE SUBJECT CONTRACT ALLOWS PLAINTIFF TO SELECT THE
12
            ARBITRATION FORUM
13
              Defendant left out of their briefing the arbitration forum selection provision.
14
     Page 7 of Exhibit 1 to the Kim declaration provides the consumers may choose
15
     any organization to conduct the arbitration. “You may choose the American
16
     Arbitration Association, . . . or any other organization to conduct the arbitration
17
     subject to our approval.”
18
              Plaintiff selects JAMS and Defendant has not agreed to this election. The
19
     matter should be sent to JAMS and stayed pending arbitration completion.
20
     III.     MEET AND CONFER ATTEMPTS
21
              Plaintiff requested to use JAMS on January 6, 2020. Dolin Decl. ¶¶ 3-4, Ex.
22
     1. In response, Defendant proposed AAA because it is purportedly more cost
23   effective. Id. Plaintiff advised that per Sanchez v. Valencia Holding Co. (2015) 61
24   Cal.4th 899, cost was not a consideration. Moreover, AAA does not allow for
25   discovery and overwhelmingly favors manufacturers in consumer vehicle cases.
26   Plaintiff reiterated her JAMS request. Dolin Decl. Dolin Decl. ¶¶ 3-4, Ex. 1.
27   Defendant responded proposing ADR Services, Inc., claiming JAMS is “overly
28
                                            1
               OPPOSITION TO TESLA MOTORS, INC’S MOTION TO COMPEL BINDING
                                      ARBITRATION
          Case 3:19-cv-08235-RS Document 14 Filed 01/24/20 Page 3 of 5



 1   expensive.” Id. Thereafter, Defendant confirmed that Tesla would not approve
 2   JAMS and stood by its preference for ADR Services, Inc.
 3            However, as Plaintiff explained, ADR Services Inc. does not have consumer
 4   arbitration rules and is not cost effective. Dolin Decl. Dolin Decl. ¶¶ 3, 6, Ex. 1.;
 5   see also, Dolin Decl. ¶ 7, Ex. 2. While Defendant seeks to require Plaintiff to pay
 6   for half of the arbitration costs by forcing the matter into arbitration before AAA
 7   or ADR Services, Inc., Plaintiff is a beneficiary of a statutory scheme that requires
 8   one party to pay for the service of the judicial forum and thus, should not be

 9   forced to pay for the services of an arbitrator, undermining Congress’ intent.

10
              Defendant purports that its proposed arbitration would be covered by Tesla
     because of a portion of the agreement whereby it would cover half of the first
11
     $5,000 of arbitration costs, “unless the law or the rules of the chosen arbitration
12
     organization require us to pay more” justifies its choice. See Dolin Decl. ¶¶ 3, 7-8,
13
     Ex. 1.
14
              Yet, this further illuminates the problem: The issue is if / when the costs and
15
     fees exceed $5,000, Plaintiff will bear at least 50% unless the arbitration requires
16
     otherwise. Tesla’s proposed arbitration does not require otherwise, while
17
     Plaintiff’s does. The agreement is therefore misleading. It appears Tesla knew it
18
     did not want to use JAMS, but did not disclose that in the arbitration agreement.
19
     See Dolin Decl. ¶¶ 3, 7-8, Ex. 1.
20
              Finally, for these reasons and Tesla’s failure to evaluate Plaintiff’s request
21
     to use JAMS in good faith the consumer’s choice of arbitration is illusory and
22
     unconscionable.
23   //
24   //
25   //
26   //
27   //
28   //
                                           2
              OPPOSITION TO TESLA MOTORS, INC’S MOTION TO COMPEL BINDING
                                     ARBITRATION
           Case 3:19-cv-08235-RS Document 14 Filed 01/24/20 Page 4 of 5



 1   IV.     CONCLUSION
 2           Defendant has failed to evaluate Plaintiff’s choice of arbitration in good
 3   faith. Plaintiff respectfully requests the Court send the matter to JAMS and stay
 4   the case pending arbitration completion.
 5

 6   Dated: January 24, 2020
 7                                              /s/ Tionna Dolin
                                              __________________________________
                                              Tionna Dolin
 8                                            Attorney for Plaintiff
 9                                            KOLJA SCHLUETTER
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
              OPPOSITION TO TESLA MOTORS, INC’S MOTION TO COMPEL BINDING
                                     ARBITRATION
         Case 3:19-cv-08235-RS Document 14 Filed 01/24/20 Page 5 of 5



 1                             CERTIFICATE OF SERVICE
 2
           I, the undersigned, declare that I am over the age of 18 and am not a party to
 3

 4
     this action. I am employed in the City of Los Angeles, California; my business

 5   address is Strategic Legal Practices, 1840 Century Park East, Suite 430, Los
 6
     Angeles, CA 90067.
 7

 8
     On the date below, I served a copy of the foregoing document entitled:

 9      OPPOSITION TO TESLA MOTORS, INC’S MOTION TO COMPEL
10                               BINDING ARBITRATION
11   on the interested parties in said case as follows:
12
                 Served Electronically Via the Court’s CM/ECF System
13

14         I declare under penalty of perjury under the laws of the United States of
15   America and the State of California that the foregoing is true and correct. I declare
16
     that I am employed in the office of a member of the Bar of this Court, at whose
17

18   direction the service was made. This declaration is executed in Los Angeles,
19   California on January 24, 2020.
20

21

22                                            __________________________________
                                                       Lauren Wageman
23

24

25

26

27

28
                                         4
            OPPOSITION TO TESLA MOTORS, INC’S MOTION TO COMPEL BINDING
                                   ARBITRATION
